PER CURIAM.
Appellant, Jonas Nivose, appeals from a circuit court order denying the assistance he requested in a letter to the judge, arguably seeking to withdraw his guilty plea. It appears that appellant may have a valid basis to withdraw his plea as involuntary because he did not understand the deportation consequences of the plea. However, the letter was not sworn and did not include the contents required by rule 3.850(c) so that it could properly be considered a rule 3.850 motion. Accordingly, we affirm the trial court’s denial of relief, without prejudice to appellant’s filing a timely, sworn, and facially sufficient rule 3.850 motion containing the contents required by rule 3.850(c). See, e.g., Brawn v. State, 661 So.2d 95 (Fla. 4th DCA 1995).
FARMER, GROSS and TAYLOR, JJ., concur.